Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 1 of 37 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           x
SCOTT CHOLEWA, Individually and on         : Civil Action No.
Behalf of All Others Similarly Situated,   :
                                           : CLASS ACTION COMPLAINT
                            Plaintiff,     :
                                           :
       vs.                                 :
                                           :
CVS HEALTH CORPORATION and NICE-           :
PAK PRODUCTS, INC.,                        : JURY TRIAL REQUESTED
                                           :
                            Defendants.
                                           :
                                           x
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 2 of 37 PageID #: 2




       Plaintiff Scott Cholewa (“Plaintiff”) brings this action on behalf of himself and all other

consumers similarly situated, and alleges upon information and belief, formed after an inquiry

reasonable under the circumstances, except as to those allegations which pertain to Plaintiff (which

are alleged on personal knowledge), as follows:

                                     NATURE OF THE ACTION

       1.         Plaintiff brings this class action against Defendants CVS Health Corporation (“CVS”)

and Nice-Pak Products, Inc. (“Nice-Pak”) (collectively referred to as “Defendants”) to recover for

the harm caused by Defendants’ deceptive, improper, or unlawful conduct in the design, marketing,

manufacturing, distribution, and sale of wipes labeled as “flushable.” Purportedly flushable wipes

(referred to herein as “Flushable Wipes”) include all moist wipe products marketed and labeled as

safe to flush, safe for plumbing, safe for sewer systems, and/or biodegradable, including CVS Health

Flushable Cleansing Wipes and CVS Health Maximum Strength Formula Medicated Wipes (“CVS

Flushable Wipes”).

       2.         The term “flushable” is commonly defined and understood to mean suitable for

disposal by flushing down a toilet. The FTC, for example, has defined “flushability” as follows:

“disperses in a sufficiently short amount of time after flushing to avoid clogging, or other operational

problems in, household and municipal sewage lines, septic systems, and other standard wastewater

equipment[.]” 1

       3.         Thus, to be suitable for flushing, an item needs to be able to disintegrate into smaller

pieces rapidly enough to pass through sewer and septic systems, at the very minimum.

       4.         Toilet paper has historically been considered the benchmark for flushability because it

immediately begins to break apart after making contact with water, and is therefore in small enough


1
    See Kurtz v. Kimberly-Clark Corp., 321 F.R.D. 482, 494 (E.D.N.Y. 2017).
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 3 of 37 PageID #: 3




pieces to pass through sewer and septic systems without causing a clog. CVS Flushable Wipes, on

the other hand, do not perform as advertised or marketed, and as a result, they do not disintegrate as

effectively as toilet paper and can comingle to cause clogs. Therefore, CVS Flushable Wipes should

not be labeled as flushable or safe for sewer or septic systems.

       5.      The Environmental Protection Agency has taken the stance that the public should not

flush any type of wipe. 2 New York City alone spends millions of dollars a year to address and

remediate sewer systems and repair plant equipment that has been damaged by “non-flushable items

(like wet wipes)” and has warned, “[w]hen wipes and other stuff aren’t busy making fatbergs in our

sewers, they are wreaking havoc on our wastewater treatment plants! These materials don’t break

down in the sewer system like toilet paper, so they arrive at our plants jamming mechanisms,

clogging pumps, and breaking critical machinery.” 3

       6.      Plaintiff and other consumers (the “Class”) purchased CVS Flushable Wipes

designed, marketed, manufactured, distributed, and sold by Defendants as safe to be flushed.

Through the ordinary and/or directed use of Flushable Wipes, consumers across the country have

experienced plumbing issues, including clogged toilets, clogged pipes, flooding, and other plumbing

problems. The ordinary and/or directed use of Flushable Wipes has also caused issues for public

nationwide wastewater systems, where industry officials have stated: “Regardless of the packaging,

‘flushable’ wipes should not be flushed! They are bad for the sanitary sewer system as well as the




2
    United States Environmental Protection Agency, Is it okay to flush disinfecting wipes?, available
at: https://www.epa.gov/coronavirus/it-okay-flush-disinfecting-wipes (last visited Oct. 28, 2020).
Unless otherwise noted, internal citations are omitted and emphasis is added throughout.
3
   City of New York, Trash it. Don’t Flush it., available at: https://www1.nyc.gov/site/dep/whats-
new/trash-it-dont-flush-it.page?utm_source=FB&fbclid                       =IwAR39RXn1VE6ku-
dzLbfdqZXa0uE5scaO_-CIZrPR-PETTvxw5ffpw8kEcyA (last visited Oct. 28, 2020).

                                                -2-
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 4 of 37 PageID #: 4




pump station equipment.” 4 They have generally been described as “wreaking havoc,”5 and “murder

on [] sewers.” 6

       7.      Defendants’ Flushable Wipes are worth less than what Plaintiff paid for them and

what members of the Class paid and continue to pay for them.

       8.      Plaintiff and members of the Class would not have purchased the Flushable Wipes

and/or paid the purchase price for the Flushable Wipes absent Defendants’ false and misleading

misrepresentations that Flushable Wipes are suitable to be flushed.

       9.      Defendants’ conduct constitutes negligent misrepresentation, breach of express

warranties, and violates New York General Business Law §§349 and 350.

                                         THE PARTIES

       10.     Plaintiff is, and was at all relevant times, a resident of Jericho, New York. Plaintiff

purchased CVS Flushable Wipes from CVS Pharmacy (defined below) retail stores near his home.

       11.     Defendant CVS, headquartered in Woonsocket, Rhode Island, is a healthcare

company that owns CVS Pharmacy, Inc. (“CVS Pharmacy”), a retail pharmacy chain that sells

prescription drugs and a wide variety of general merchandise, including CVS Flushable Wipes, and

is likewise headquartered in Woonsocket, Rhode Island. CVS common stock trades on the New

York Stock Exchange (“NYSE”) under the ticker symbol “CVS.”


4
    Increase In Sewer Blockages Reported Since Stay-At-Home Order Started (May 3, 2020),
available at: http://levittownnow.com/2020/05/03/increase-in-sewer-blockages-reported-since-stay-
at-home-order-started/ (last visited Nov. 9, 2020).
5
   Detroit Free Press, Christina Hall, Flushable wipes clogging sewer pumps and pipes in metro
Detroit (Apr. 16, 2017), available at: http://www.freep.com/story/news/local/michigan/macomb/
2017/04/16/flushable-wipes-sewer- sinkhole-fraser-candice-miller/100368830/ (last visited Oct. 29,
2020).
6
   truTV, Adam Ruins Everything – Why Flushable Wipes Aren’t Flushable, YOUTUBE (Nov. 2,
2015), available at: https://www.youtube.com/watch?v=TgHVO-RZ8c4 (last visited Nov. 10, 2020).

                                                -3-
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 5 of 37 PageID #: 5




       12.     Defendant Nice-Pak, headquartered in Orangeburg, New York, together with its

subsidiaries and affiliates, designs, manufactures, markets, and distributes branded and private label

pre-moistened wipes products. Nice-Pak has manufactured the CVS Flushable Wipes, and upon

information and belief, continues to do so. Nice-Pak also manufactures Flushable Wipes under its

Nice ‘n Clean brand, as well as similar products for private-label retailers including CVS. Nice-Pak

is a private company with production facilities located throughout the country.

       13.     Defendants, through their manufacture, distribution, advertising, marketing, and sale

of flushable wipes, knew or should have known that their representations regarding Flushable Wipes

were false and misleading.

                                 JURISDICTION AND VENUE

       14.     This Court has original jurisdiction over this matter, pursuant to 28 U.S.C. §1332(d),

because the matter in controversy exceeds $5 million, exclusive of interest and costs, and is a class

action of more than 100 potential Class members in which Plaintiff is a citizen of New York.

Defendant CVS is incorporated in Delaware with its principal place of business in Rhode Island, and

Defendant Nice-Pak has its principal place of business in New York.

       15.     Venue properly lies in the Eastern District of New York because Plaintiff resides and

purchased the products at issue within the District. Additionally, the facts and claims at issue are

substantially related to Kurtz v. Kimberly-Clark Corp., et al., No. 1:14-cv-1142-JBW-RML

(E.D.N.Y.), which is currently pending in this District and Belfiore v. The Procter & Gamble Co.,

No. 14-cv-4090-JBW-RML (E.D.N.Y.), which was litigated and settled in this District.




                                                -4-
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 6 of 37 PageID #: 6




                                   SUBSTANTIVE ALLEGATIONS

        16.     The Flushable Wipes industry accounted for $2.1 billion in sales in 2018, and sales

are projected to reach $3.5 billion by 2023. 7 The market has continued to grow steadily in 2020.

        17.     There are no enforceable requirements that a product must meet in order to claim that

it is “flushable.” At most, there are voluntary industry guidelines that may be followed at the

discretion of manufacturers.

        18.     Defendant CVS states, on its product labeling, marketing materials and in the

respective product overview sections on its website, that the CVS Flushable Wipes are “flushable”

and are “safe” for “sewer and septic systems.” 8

        19.     A fundamental product flaw has been, and continues to be, that Flushable Wipes are

not in fact flushable under any relevant definition or standard. As stated by industry officials,

“[f]lushable wipes are not truly flushable. . . They might go down the drain, but they do not break

up like regular toilet paper.” 9

        20.     The word “flushable” has long been understood to mean suitable for disposal by

flushing down a toilet, meaning that it would not only clear the user’s home plumbing system, but

that it would not harm the downstream sewer system – whether municipal, septic or otherwise.




7
    Joy Steed, Flushable wipes market to reach $3.5 billion by 2023 (Aug. 22, 2018), available at:
https://www.bxpmagazine.com/article/flushable-wipes-market-reach-35-billion-2023 (last visited
Oct. 29, 2020).
8
   CVS, https://www.cvs.com/shop/content/flushable-wipes/q/CVS_Health/br (last visited Oct. 25,
2020).
9
   New York Times, Americans Coping with the Coronavirus are Clogging Toilets (Mar. 21,
2020), available at: https://www.nytimes.com/2020/03/21/us/flushable-wipes-clog.html (last visited
Oct. 25, 2020).

                                                -5-
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 7 of 37 PageID #: 7




        21.    Many items have been shown to clear a toilet, and perhaps even a home’s plumbing

system, that are not and should not be labeled as flushable (e.g., golf balls). 10 Those items are not

flushable, because, despite the fact that they might clear a toilet, they will not break down in the

toilet, in the plumbing system, or at any point in the sewer system. They routinely arrive intact at

pump stations and/or downstream treatment facilities. A product labeled as “flushable” must break

apart or disperse in a reasonable period of time. CVS Flushable Wipes do not.

        22.    The definition for the term “flushable” has been considered and discussed by courts,

including the Eastern District of New York, 11 in connection with challenges against manufacturers,

retailers, advertisers or marketers of Flushable Wipes, including:

               (a)     the second edition of the Association of the Nonwoven Fabrics Industry

(“INDA”) “flushability” guidelines, stated that in addition to clearing toilets and drainage pipe

systems, Flushable Wipes needed to be compatible with existing wastewater conveyance, treatment,

reuse and disposal systems and become unrecognizable in a reasonable period of time and be safe in

the natural receiving environments;

               (b)     the third edition of the INDA guidelines stated that for a product to be

“operationally defined as flushable,” it must: (1) clear toilets and properly maintained drainage pipe

systems when the supplier’s recommended usage instructions are correctly followed; (2) pass

through wastewater conveyance systems and be compatible with wastewater treatment, reuse and

10
    PlumbersSurplus, American Standard Chamipon4 Flushing Demo, YOUTUBE, available at:
https://www.youtube.com/watch?v=gaWDH16SqVs (last visited Oct. 1, 2020) (demonstrating an
American Standard toilet’s ability to clear 18 golf balls, at 0:45); MetcraftHET, Flushing 40 Golf
Balls, YOUTUBE, available at: https://www.youtube.com/watch?v=6Tk1I0u0SVs (last visited Oct.
1, 2020) (demonstrating an Metcraft HET toilet’s ability to clear 40 golf balls); 105.7 the Point, Will
it Flush – Matchbox Cars, YOUTUBE, available at: https://www.youtube.com/watch
?v=xV_1K_znAoE (last visited Oct. 1, 2020) (demonstrating Kohler toilet’s ability to flush
matchbox cars, at 1:58).
11
     See Kurtz v. Kimberly-Clark Corp., et al., No. 1:14-cv-01142-JBW-RML (E.D.N.Y.).

                                                 -6-
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 8 of 37 PageID #: 8




disposal systems without causing system blockage, clogging or other operational problems; and (3)

is unrecognizable in onsite effluent disposal and municipal wastewater treatment systems and in

digested sludge from wastewater treatment plants that are applied to soil; 12

                 (c)    in open and public testimony on July 21, 2015, Robert Villée, the Executive

Director of the Plainfield Area Regional Sewerage Authority (“PARSA) and former chair of the

Water Environment Federation (“WEF”), stated that for a product to be labeled “flushable,” the

“product should clear the homeowner’s toilet and piping without causing problems and quickly

begin to lose strength and/or disperse so it doesn’t cause problems for either the homeowner []or the

municipal sewer system;” 13

                 (d)    the FTC, as part of its Final Consent Order with Nice-Pak Products Inc.

(“Nice-Pak”) in October 2015, provided guidance that “flushable” means a product must “disperse[]

in a sufficiently short amount of time after flushing to avoid clogging, or other operational problems

in, household and municipal sewage lines, septic systems, and other standard wastewater

equipment.” 14

       23.       WEF, an international nonprofit association of approximately 35,000 water quality

professionals worldwide, has also explained that in order for a product to be truly “flushable,” it

must be dispersible:

12
    INDA, Edition Three of the Guidelines (Complete Archives), available                           at:
https://www.inda.org/issues-advocacy/flushability/edition-three-of-the-guidelines-complete-
archives/ (last visited Nov. 11, 2020).
13
    The testimony was provided in two related cases against flushable wipes manufacturers pending
in the Eastern District of New York: Kurtz v. Kimberly-Clark Corp., et al., No. 1:14-cv-01142-
JBW-RML (E.D.N.Y.) and Belfiore v. Procter & Gamble Co., No. 2:14-cv-04090-JBW-RML
(E.D.N.Y.).
14
    In the Matter of Nice-Pak Products, Inc., No. C-4556, (F.T.C. Oct. 30, 2015) Decision and Order
at 3 (the “Consent Order”), available at: https://www.ftc.gov/enforcement/cases-proceedings/132-
3272/nice-pak-products-inc-matter (last visited Oct. 29, 2020).

                                                -7-
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 9 of 37 PageID #: 9




       The industry reference for dispersability is two-ply toilet paper . . . [which] starts to
       break apart when the toilet is flushed and is indistinguishable in the wastewater
       system in a matter of seconds. . . . Anything labeled as flushable should start to
       break apart during the flush and completely disperse within 5 minutes. . . . Our
       mantra is, “It’s not flushable if it’s not dispersible.” 15

       24.     Mr. Villée further attested, publicly at a hearing in the Eastern District of New York

on July 21, 2015, and as recently as January 2017, that there is no non-woven wipe product in the

United States market, labeled as flushable, that meets any of the definitions of the word flushable.

       25.     More than 25 countries and several hundred organizations and municipalities have

joined together to support an international position statement regarding so-called flushable wipes

products, 16 concluding that: (1) only human waste and toilet paper should be flushed; (2) “[w]ipes

labeled ‘Flushable’ based on passing a manufacturers’ trade association guidance document should

be labelled [sic] ‘Do Not Flush’ until there is a standard agreed to by the water and wastewater

industry”; (3) any product that might be labeled in the future as “flushable” should “pass a technical

standard which has been developed and agreed by the water and wastewater industry . . . [p]referably

. . . under the banner of the International Standards Organization (ISO)”; and (4) “[k]ey requirements

for any standard include that the product:

               (a)     breaks into small pieces quickly;

               (b)     must not be buoyant; and




15
    Water Environment Federation, Stop, Don’t Flush That (June 12, 2013), available at:
http://news.wef.org/stop-dont-flush-that/ (last visited Oct. 29, 2020).
16
    See Water Environment Federation, International water industry position statement on non-
flushable and ‘flushable’ labeled products, available at: https://www.wef.org/globalassets/assets-
wef/5---advocacy/policy-statements/position-statements/international-flushability-statement-jan-
2017.pdf (last visited Oct. 1, 2020).

                                                 -8-
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 10 of 37 PageID #: 10




                 (c)    does not contain plastic or regenerated cellulose and only contains materials

which will readily degrade in a range of natural environments.” 17

           26.   Regardless of which precise definition is used, which are all synonymous from the

perspective of a reasonable consumer, CVS Flushable Products do not meet the definition and their

products should not be labeled as flushable.

           27.   To support their flushable claims, Defendants rely on the fact that their products meet

INDA guidelines. The INDA guidelines, however, do not support the flushable claims on the CVS

Flushable Products. What is worse, INDA was created and is funded by the manufacturers and

retailers of “flushable” products, and its guidelines are fundamentally flawed. Most notably, they do

not address dispersibility. The INDA guidelines also fail to replicate real world conditions, exclude

independent input from members of the wastewater community or any independent industry

personnel, and allow the “flushable” products to fail one or more tests without repercussions.

           28.   Studies highlight the mislabeling of Flushable Wipes. For example, the National

Association of Clean Water Agencies (“NACWA”) participated in a nationwide study on the cost of

wipes, working closely with other national and state organizations. 18 The study was designed to

provide estimates of the costs of wipes in the United States at both the national and state levels, and

is based on data collected from 25 utilities in 19 states, broadly representative of the population of

utilities in the United States. NACWA estimated that wipes cause approximately $441 million per

year in additional operating costs in the collection systems of clean water utilities in the U.S. and

impose over $30,000 in additional collection system operating costs on the average utility per year.


17
     Id.
18
    NACWA, The Cost of Wipes on America’s Clean Water Utilities (Sept. 2020), available at:
https://www.nacwa.org/docs/default-source/resources---public/executive-
summary_cost_of_wipes.pdf?sfvrsn=c235fe61_2 (last visited Oct. 29, 2020).

                                                  -9-
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 11 of 37 PageID #: 11




                                       Testing for Flushability

         29.      Numerous tests demonstrate and confirm that wipes labeled and sold as being

“flushable” and/or “safe for sewer and septic systems” will not actually break down or dissolve in

any sewer system.

         30.      In a study conducted at Ryerson University in Toronto in 2019, researchers examined

101 single-use wipes products, including 23 wipes products labeled as “flushable” by the

manufacturer, and found that none of the products fell apart or dispersed enough to safely pass

through an average home’s plumbing system to the public sewer, or through the sewer system for 30

minutes” without a risk of clogging or causing damage to infrastructure. 19 The research team

followed the specifications set out by the International Water Services Flushability Group

(“IWSFG”). Ultimately, they concluded that “it is evident that none of the products other than

bathroom tissue are ‘flushable.’” 20

         31.      Consumer Reports performed independent disintegration tests on Flushable Wipes

that simulated toilet flushing conditions. A video clip depicting the tests shows that toilet paper

broke down in about eight seconds, but after ten minutes, the Flushable Wipes did not break down,




19
   See Defining “Flushability” for Sewer Use, Ryerson University, Final Report, prepared for the
Municipal Enforcement Sewer Use Group of Canada by Anum Khan, Barry Orr, and Darko
Joksimovic (Mar. 31, 2019), available at https://cwwa.ca/wp-content/uploads/2020/
04/Ryerson_flushable_report2019.pdf (last visited Nov. 10, 2020).
20
     Id. at 16.

                                                 - 10 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 12 of 37 PageID #: 12




and still did not break down after being placed in a Kitchen Aid mixer for another ten minutes. 21

The video concludes: “Our advice: If you use these products, don’t flush them down the toilet.” 22

       32.     CBS4 Miami, after investigating damage caused by Flushable Wipes, hired I-P-S

testing, the only independent testing facility in the country, to conduct a slosh box test. I-P-S put

toilet paper, Flushable Wipes and non-flushable wipes through the same slosh box test. After one

hour, the toilet paper was barely visible, but the Flushable Wipes and non-flushable wipes were fully

intact. After two hours, the toilet paper had dispersed completely, the Flushable had “shredded

some, but visible chunks still remain[ed]” and the non-flushable wipes had not changed at all. After

three hours, there was “a trace amount” left of the Flushable Wipes and the non-flushable wipes

remained “pretty intact.” 23

       33.     In 2016, the City of Vancouver, Washington conducted a series of “in-sewer” tests of

allegedly “flushable” wipes, dropping them into a manhole and observing their conditions at a

downstream collection point. The study concluded that nearly all flushable wipes currently on the

market in the United States “cannot be considered safe to flush since they travel through real




21
    Consumer Reports, Think twice about flushing wet wipes (Dec. 27, 2013), available at:
https://www.consumerreports.org/cro/news/2013/12/think-twice-about-flushing-wet-
wipes/index.htm (last visited Oct. 29, 2020).
22
    Eyewitness      News,  Consumer      Reports:    Flushable    Wipes,    available at:
https://abc7ny.com/consumer-reports-plumbing-flushable-wipes-eyewitness-news/29868/ (last
visited Oct. 29, 2020).
23
    CBS 4 Miami, The Trouble With Wipes In Your Pipes (Feb. 4, 2014), available at:
http://miami.cbslocal.com/2014/02/04/the-trouble-with-wipes-in-your-pipes/ (last visited Oct. 25,
2020).

                                               - 11 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 13 of 37 PageID #: 13




sewers intact, with no dispersion.” 24 The test found Flushable Wipes completely or nearly

completely intact. 25

         34.     In a video posted by the WEF, pretreatment technician Tracy Stevens performed a

“spin test” on multiple household products, including: one ply tissue, three ply tissue, regular toilet

paper, plush toilet paper and multiple brands of Flushable Wipes. 26 The products were placed in

beakers filled with water and a spinning blade to simulate flushing, and only toilet paper dispersed

almost immediately. 27 After a few minutes, the Flushable Wipes were still completely intact, with

some cloudiness in the beaker that was attributed to lotion on the wipe. 28 According to Stevens:

         If you define flushable as yes it will go down the toilet, then [ ] everything [tested]
         here is flushable. If you define it as whether it will make it to the treatment plant,
         then [ ] all of these things could eventually make it to the treatment plant and maybe
         one time out of ten, or one time out of twenty they don’t, and with hundreds of
         thousands of people out there flushing these things down one out of ten, one out of a
         hundred, one out of a thousand, they are going to cause trouble. 29

         35.     The Orange County Sanitation District also conducted its own test to evaluate the

dispersibility of Flushable Wipes. According to a Staff Report, one sheet of Costco Wholesale

Corporation’s (“Costco’s”) Kirkland Signature Moist Flushable Wipes was placed in a one liter sized

beaker filled with tap water and containing a stir bar, stirring at a speed of 120 rotations per

24
    See Testimony of Cynthia A. Finley, Ph.D., Summary of Field Dispersion Tests, Attachment B at
9 (Mar. 15, 2017), available at: https://www.nacwa.org/docs/default-source/resources---public/2017-
03-15mdemtest.pdf?sfvrsn=4 (last visited Nov. 10, 2020).
25
     Id. at 11-12.
26
    Water     Environment Federation, Will it Flush? Video, YOUTUBE (Jan. 4, 2012), available
at: http://www.youtube.com/watch?v=SLTVqkXVvNk&feature=youtu.be (last visited Oct. 29,
2020).
27
     See id.
28
     See id.
29
     See id. (at 5:32).

                                                 - 12 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 14 of 37 PageID #: 14




minute. 30 The Orange County Sanitation District found that the wipe did not break down after a full

24 hours, had remained intact with no change in the wipe’s initial dimensions, and was still

recognizable after such time. The Orange County Sanitation District also evaluated toilet paper

using the same test and found that the toilet paper rapidly dispersed after about 20 seconds. The

Orange County Sanitation District concluded that because wipes are not able to disperse, they

adversely affect sewer systems, lift stations and wastewater treatment plants. 31

            Flushable Wipes Cause Massive Damage Across the Country and Abroad

Private Property Damage

           36.   In 2016, the public works director of Ansonia, Connecticut, Michael D’Alessio,

described costly clogs caused by Flushable Wipes and the numerous instances of damage to

individual homeowners in the area. He described a particular incident where wipes bound together

by cooking grease and had wrapped themselves around a pump station’s impellers, stating: “We had

four to five blocks of human waste spilling out of the homeowner’s basement sink and washing

machine. . . Once these catch on the impellers, they stay there. They don’t tear or disintegrate. We

had to bring in a crane, pull out the pump, clean it by hand and reinstall it.”32 Individual homeowner

damages were not disclosed, but the incident cost municipal officials at least $20,000 in overtime,

pump repairs, and cleanup.

           37.   In March 2020, an anonymous individual, “Ed P.,” from Hendersonville, South

Carolina, wrote to the Washington Post, stating:

30
    Nick Arhontes, P.E., Update on “Flushable but not dispersible,” (Mar. 17, 2011), available at:
https://www.ocsd.com/Home/ShowDocument?id=12438 (last visited Oct. 25, 2020).
31
     Id.
32
    Michael P. Mayko, Wipes blamed for big clogging problems (Apr. 17, 2016), available at:
https://www.ctpost.com/local/article/Wipes-blames-for-big-glogging-problems-7252105.php (last
visited Nov. 6, 2020).

                                                - 13 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 15 of 37 PageID #: 15




           I’m really upset. I’m retired and have limited resources. I just had to spend $3,300
           on a new sewage pump that was ruined by flushable wipes. What can you tell me
           about these flushable wipes? The label says they’re ‘sewer and septic safe,’
           whatever that means. Would you use them at your home? Other neighbors are
           complaining of more frequent clogs at their homes. What’s the best way to protect a
           home’s sewer pipes so there’s no damage or expensive surprises like I had happen to
           me? 33

In response, the author of the article, Tim Carter, stated:

           They make it through the curved colon in your toilet and enter the three-inch
           drainpipe in your home. You can also flush plastic army men, plastic dinosaurs, golf
           balls, keys, sand, gravel, cellphones, underwear, cosmetic bottles, pill bottles, etc.,
           down toilets. The question is: Are the wipes truly sewer and septic safe, and is it a
           good idea to flush all those things above down a toilet? In my opinion, absolutely,
           positively NO! I’ve been a master plumber since age 29, and I can tell you the only
           thing that should go down a toilet is liquid and solid waste from your body and toilet
           paper. 34

           38.    Another consumer, Nicole Slaughter Graham of St. Petersburg, Florida, detailed her

experience with flushing baby wipes labeled as “flushable.” Byron Graham, her husband and a

plumber, had to climb the roof of their house to use a long cable, called a sewer snake, to clear a

blockage caused by Flushable Wipes. He opined that: “Most of these companies don’t do a lot of

research and when they do, it’s usually in a laboratory or a controlled environment. . . These [wipes]

will flush, but it’s what happens when it gets to your sewer line, that’s the issue.” 35

           39.    In Tacoma, Washington, a plumber and co-owner of a local plumbing company stated

in 2019 that he sends his crews to about twenty clogged sewer lines a day, and that “[u]sually they

have a flat sewer line, so it’s not pitched a whole lot, and they’re using flushable wipes and they

33
    Tim Carter, Flushable wipes are terrible for plumbing (Mar. 26, 2020), available at:
https://www.washingtonpost.com/business/2019/05/21/flushable-wipes-are-terrible-plumbing/ (last
visited Nov. 6, 2020).
34
     Id.
35
   Erin Heger, Flushing baby wipes down the toilet could cost you $10,000 in plumbing repairs,
even if the packaging says ‘flushable’ (Dec. 20, 2019), available at: https://www.insider.com/why-
you-should-never-flush-baby-wipe-down-the-toilet-2019-12 (last visited Nov. 6, 2020).

                                                   - 14 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 16 of 37 PageID #: 16




aren’t moving.” 36 One of his customers was a commercial mall with a Flushable Wipes problem so

large that it plugged 200 feet of sewer line.

       40.     Rex Kinney, a master plumber in Basking Ridge, New Jersey, similarly told TODAY

News, that while “so-called ‘flushable’ wipes might flush easily, they can still cause issues down the

line.” “People flush them down the toilet and they go down the drain no problem, but usually when

they hit . . . a 45-degree elbow within the homeowner’s plumbing pipes going out to the street, that’s

when they just start congregating . . . And then over months, over time, they’re not being drawn out

into the street, and eventually, boom, they shut the sewer. They completely block the sewer and then

people get a backup and they call a plumber.” 37

       41.     Plumbers have also described a general increase in clogs caused by Flushable Wipes

during the COVID-19 pandemic. In Norflok, Virginia, a service manager stated that Flushable

Wipes have been keeping his plumbers busy during the pandemic, practically doubling their amount

of calls. Specifically, he stated that a customer “had 20 feet of pipe that was backed up with wet

wipes. . . . We ended up with a multiple-thousand-dollar job replacing their entire sewer line.” 38 In

addition to the costs of replacing a sewer line and pipe, if the line backs up, property owners could

also suffer flooding damage.




36
   Craig Sailor, Those ‘flushable’ wipes aren’t good for your pipes or the city’s (Jan. 1, 2019),
available at: https://www.kiro7.com/news/south-sound-news/those-flushable-wipes-arent-good-for-
your-pipes-or-the-citys/897454149/ (last visited Nov. 6, 2020).
37
    Lindsay Lowe, Are flushable wipes really flushable? (Apr. 23, 2019), available at:
https://www.today.com/series/one-small-thing/are-flushable-wipes-really-flushable-t151945 (last
visited Oct. 29, 2020).
38
   Chris Horne, ‘Flushable’ wipes causing major plumbing problems during COVID-19 crisis
(Mar. 25, 2020), available at: https://www.wavy.com/news/health/coronavirus/flushable-wipes-
causing-major-plumbing-problems-during-covid-19-crisis/ (last visited Nov. 9, 2020).

                                                - 15 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 17 of 37 PageID #: 17




Damage to Public Sewer and Water Systems

           42.   Even when Flushable Wipes somehow make it through home plumbing systems and

are not fully disintegrated when they leave individual homeowners’ pipes, they wreak havoc on city

sewer systems. Cities across the country have suffered thousands, if not millions, of dollars in

damage to city sewer and water systems due to flushable wipes. Additionally, spills caused by

clogged sewer lines can flow into lakes, rivers, and oceans, where they can harm public health and

the environment. 39 Across the country – in Charleston, South Carolina; northeastern Ohio;

Lexington, Kentucky; Austin Texas; and Spokane, Washington, for example – “wastewater

treatment officials have beseeched residents not to flush wipes down the toilet.” 40

           43.   The Operations Manager of the Charleston Sanitary Board, Tim Haapala, recently

opined on the flushability of Flushable Wipes: “They don’t disintegrate like toilet paper, which is

designed to quickly degrade, so we have to spend a lot of time pulling the wipes out of pumps and

off screens and hauling them to the landfill.” 41 He also described their costly impact: “The wipes

clog the pumps at our pumping stations. Plugged pumps do not convey waste water. They have to

be removed from service and the wipes manually removed before they can return to service. This

costs the Charleston Sanitary Board time and money.” 42



39
    Americans Coping with the Coronavirus are Clogging Toilets (Mar. 21, 2020), available at:
https://www.nytimes.com/2020/03/21/us/flushable-wipes-clog.html (last visited Oct. 25, 2020).
40
     Id.
41
    Charleston Gazette-Mail, Rick Steelhammer, Widespread flushing of toilet paper ‘alternatives’
raises     fears    of      a    sewer-nami     (Mar.      26,     2020),       available      at:
https://www.wvgazettemail.com/coronavirus/widespread-flushing-of-toilet-paper-alternatives-raises-
fears-of-a-sewer-nami/article_d5afd136-1c36-50a9-bf91-d80fd8a8cd1a.html (last visited Nov. 11,
2020).
42
     Id.

                                               - 16 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 18 of 37 PageID #: 18




           44.   The problem has impacted homeowners and wastewater districts throughout the

country – and continues to do so – according to Cynthia Finley, Director of Regulatory Affairs for

the National Association of Clean Water Agencies (“NACWA”). 43 In fact, the problem is not even

limited to the continental United States.

           45.   According to Finley, “[c]onsumers are being told by the packaging that these things

are flushable” and “[a]lthough the material might make it through the toilet and the pipes leading

away from the house, they tend to clog up once in the sewer system . . . That can cause huge

headaches for the utilities.” 44

           46.   Jesse Broder Van Dyke, a spokesperson for Honolulu, Hawaii Mayor Kirk Caldwell,

stated: “The wipes clog sewer lines, pump stations and treatments plants.” 45 Markus Owens, a

Honolulu Department of Environmental Services spokesperson, stated: “These wipes contribute to

recurring problems at our pumping stations; they do not break down, and create additional work for

our crews who have to repeatedly remove them on a monthly or weekly basis.” 46

           47.   In London, perhaps the most dramatic example of the effects Flushable Wipes can

have on sewer systems came to light in the summer of 2013 in the form of a “fatberg.” The fatberg




43
    USA Today, Kirsti Marohn, Wipes in the pipes snarling sewers (July 16, 2013), available at:
http://www.usatoday.com/story/news/nation/2013/07/16/wipes-pollution/2522919/ (last visited Oct.
29, 2020).
44
     Id.
45
   Manjari Fergusson, New Age Toilet Paper Clogging Honolulu’s Sewer Pipes, Causing
Headaches (Oct. 1, 2013), available at: https://www.civilbeat.org/2013/10/20030-new-age-toilet-
paper-clogging-honolulus-sewer-pipes-causing-headaches/ (last visited Oct. 25, 2020).
46
     Id.

                                                - 17 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 19 of 37 PageID #: 19




was a 15-ton, bus-size clog in London’s sewer system that took three weeks to dislodge. 47 It was

made up of wipes and coagulated fat, which built up to the point where it blocked a sewer main.

Gail Hailwood of Thames Water stated: “The sewer was almost completely clogged. If we hadn’t

discovered it in time, raw sewage could have started spurting out of manholes across the whole of

Kingston. It was so big it damaged the sewer and repairs will take up to six weeks.” 48

           48.   The blockages caused by Flushable Wipes are becoming increasingly costly for

municipalities. For example, in Michigan, Macomb County said in May 2020 that it had been

removing 4,000 pounds of wipes a week at one pump station. Candice Miller, the Public Works

Commissioner, blamed the problem on so-called flushable wipes failing to break down. 49

           49.   Carter Strickland, commissioner of the New York City Department of Environmental

Protection, when interviewed about the problem flushable wipes are causing, told New York

Magazine: “You can safely say [it’s costing us] millions of dollars.” 50 One of Strickland’s aide’s

provided New York Magazine with an estimate that the cost caused by flushable wipes is “about $18




47
   John Vidal, Fatberg ahead! How London was saved from a 15-tonne ball of grease (Aug. 6,
2013), available at: http://www.theguardian.com/environment/2013/aug/06/fatberg-london-sewer-
grease-blockage (last visited Oct. 25, 2020).
48
     Id.
49
   The Detroit News, Not-so-flushable wipes cause big spill in northern Michigan town (Oct. 17,
2020), available at: https://www.detroitnews.com/story/news/local/michigan/2020/10/17/baby-
wipes-sewage-spill-beulah/114428928/ (last visited Oct. 29, 2020).
50
    New York Magazine, Christopher Bonanos, Public Enemy No. 2 (Oct. 4, 2013), available at:
http://nymag.com/news/intelligencer/flushable-wipes-2013-10/ (last visited Oct. 29, 2020); see also
Trash it. Don’t Flush it., available at: https://www1.nyc.gov/site/dep/whats-new/trash-it-dont-flush-
it.page?utm_source=FB&fbclid=IwAR39RXn1VE6ku-dzLbfdqZXa0uE5scaO_-CIZrPR-
PETTvxw5ffpw8kEcyA (last visited Oct. 29, 2020).

                                               - 18 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 20 of 37 PageID #: 20




million per year for extra disposal, and that doesn’t include staff overtime and damaged

equipment.” 51

           50.   Although screens have been used to filter Flushable Wipes out, “[t]he Wards Island

treatment plant seems to be getting the worst of it, but all around the city, huge gray-black masses of

synthetic fiber, steeped in every foul fluid that’s gone down the drain, are regularly being extracted,

by hand, from pipes and pumps. Jammed, snarled equipment frequently breaks down, causing ‘a lot

of downtime.’” 52

           51.   According to Strickland, the problem is that Flushable Wipes, unlike toilet paper, are

meant to hold up under soaking a scrubbing, and are “very, very strong, pound for pound, like [a]

spiderweb.” 53

           52.   The City of Delaware, Ohio is pleading with the community not to flush Flushable

Wipes. Community Affairs Coordinator Lee Yoakum “Unfortunately, the way they are marketed is

that they are flushable. . . Well, sure they are flushable. They go down the drain and you don’t see

them anymore . . . flushable means they are flushable, supposedly, through a house’s inner

plumbing. But they aren’t flushable once they get into the next step of the process, which is in our

(sewer) lines, pumps, and lift stations. That’s where (the wipes) become damaging.” 54 In spring

2019, the city had to repair one of its four 3,000-pound pumps due to a backup caused in large part

by Flushable Wipes. The repairs left the city footing a bill of approximately $30,000 worth of

repairs.


51
     Id.
52
     Id.
53
     Id.
54
    Dillon Davis, Think twice before flushing (Mar. 24, 2020), available at:
https://www.delgazette.com/news/82732/think-twice-before-flushing (last visited Oct. 29, 2020).
                                                 - 19 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 21 of 37 PageID #: 21




           53.   The Pennsylvania Department of Environmental Protection has also warned recently

that Flushable Wipes should not be flushed as instructed, and stated that there has been an increase

in reports of sewage treatment facilities dealing with clogs since the beginning of the COVID-19

stay-at-home orders in March, 2020. The Lower Bucks County Joint Municipal Authority said that

they recently “experienced a sanitary sewer main blocked entirely by ‘flushable’ wipes.” 55

           54.   In Raleigh, North Carolina, costly sewer overflows and backups are predominately

caused by Flushable Wipes, according to the city’s environmental coordinator for wastewater, Marti

Gibson. 56 As a result, Raleigh now has an ordinance prohibiting the flushing of anything except

human waste, toilet paper and water. 57

           55.   According to Orlandos Spencer, a station operator with the City of Lufkin, Texas,

Flushable Wipes are “‘technically not flushable. But, I mean, people flush them anyway. The reason

they’re not flush-able is because they don’t dissolve.’” 58 In Rockwall, Texas, officials have stated

that clogs caused by Flushable Wipes: “require the City’s wastewater crews to shut down the pumps

and manually remove the blockages in order to prevent wastewater from backing up into houses,




55
    Increase In Sewer Blockages Reported Since Stay-At-Home Order Started (May 3, 2020),
available at: http://levittownnow.com/2020/05/03/increase-in-sewer-blockages-reported-since-stay-
at-home-order-started/ (last visited Nov. 9, 2020).
56
    USA Today, Kirsti Marohn, Wipes in the pipes snarling sewers (July 16, 2013), available at:
http://www.usatoday.com/story/news/nation/2013/07/16/wipes-pollution/2522919/ (last visited Oct.
29, 2020).
57
     Id.
58
    ABC 9 KTRE, Khyati Patel, Using ‘flushable’ wipes? Reconsider what clogs up the sewer (Jan.
17, 2017), available at: https://www.ktre.com/story/34282102/using-flushable-wipes-reconsider-
what-clogs-up-the-sewer/ (last visited Nov. 10, 2020).

                                               - 20 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 22 of 37 PageID #: 22




businesses, and the environment. Removing these blockages can be not only time consuming, but

costly to the City.” 59

           56.   In San Antonio, Texas, where there is over 9,000 miles of sewer line to keep clog-

free, San Antonio Water System (“SAWS”) Communications Director Anne Hayden stated: “Ignore

the flushable label, because it’s not . . . It adds additional layers of cleanup we already have to do to

our pipes. People have to go out in the summer heat and manually extract the buildup and it’s not

pleasant.” 60 SAWS crews remove three to five tons of debris, enough to fill a 15-foot-long dump

truck with debris, per day. Joshua Trent, a member of a four-person SAWS crew, explained that

when Flushable Wipes get stuck in the sewer system, they “make it easier for items as small as

plastic bags and prophylactics to items as large as car tires, engine blocks and even live animals like

turtles, snakes and birds to become lodged in siphon boxes.” 61

           57.   Some cities, like Grand Rapids, Michigan, are trying to deal with the problem by

educating their citizens and asking them not to flush wipes down the toilet. Grand Rapids officials

have sent out a mass mailing to homeowners reminding them “no wipes in the pipes.” 62 Waukesha,




59
   CBS Local News, Texans Reminded Flushable Wipes Are Not Really Flushable And Shown The
Consequences (Mar. 17, 2020), available at: https://dfw.cbslocal.com/2020/03/17/texas-flushable-
wipes-not-really-flushable-sewer-systems/ (last visited Oct. 29, 2020).
60
    San Antonio Express News, Sam Peshek, ‘Flushable’ wipes clean everything but sewers (Aug.
11, 2013), available at: http://www.expressnews.com/news/local/article/Flushable-wipes-clean-
everything-but-sewers-4724397.php#/6 (last visited Oct. 29, 2020).
61
     Id.
62
    USA Today, Kirsti Marohn, Wipes in the pipes snarling sewers (July 16, 2013), available at:
http://www.usatoday.com/story/news/nation/2013/07/16/wipes-pollution/2522919/ (last visited Oct.
29, 2020).

                                                 - 21 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 23 of 37 PageID #: 23




Wisconsin; Ocean City, Maryland; and Sitka, Alaska are additional examples of cities who have

publically asked residents not to flush Flushable Wipes. 63

       58.     In Lynnwood, Washington, the city’s wastewater treatment plant operators are

required to take apart their pump to remove clogs about once a month. A spokesperson for the city

warned that in addition to causing problems at the city’s treatment plant and lift stations, that

Flushable Wipes can also get clogged in a resident’s portion of the sewer line, which could

potentially cost them thousands of dollars. 64

       59.     Municipalities and homeowners share in the frustration that Flushable Wipes continue

to be sold and advertised as such. The New York Post has observed that NACWA has been receiving

complaints that flushable wipes were causing clogging and backups in sewer systems for the last 4

years. The newspaper also noted that these complaints “roughly coincide[] with the ramped-up

marketing of the ‘flushable cleansing cloths’ as a cleaner, fresher option than dry toilet paper

alone.”65 In addition, New York Magazine, 66 USA Today,67 and numerous local news outlets have all

reported on plumbing and sewer problems caused by Flushable Wipes.




63
    The Washington Post, Max Ehrenfreund, Increasingly clogged sewers attributed to popular
‘flushable’ wipes (Sept. 23, 2013), available at: http://www.washingtonpost.com/local/increasingly-
clogged-sewers-attributed-to-popular-flushable-wipes/2013/09/23/d29bdab6-2451-11e3-ad0d-
b7c8d2a594b9_story.html (last visited Oct. 29, 2020).
64
    My Edmonds News, Cities encourage residents not to flush disposable wipes (Mar. 31, 2020),
available   at:    https://myedmondsnews.com/2020/03/cities-encourage-residents-not-to-flush-
disposable-wipes/ (last visited Oct. 29, 2020).
65
    New York Post, “Flushable wipes blamed for sewer clogs (Sept. 23, 2013), available at:
http://nypost.com/2013/09/23/flushable-bathroom-wipes-blamed-for-massive-sewer-clogs/ (last
visited Oct. 25, 2020).
66
    New York Magazine, Christopher Bonanos, Public Enemy No. 2 (Oct. 4, 2013), available at:
http://nymag.com/news/intelligencer/flushable-wipes-2013-10/ (last visited Oct. 29, 2020).

                                                 - 22 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 24 of 37 PageID #: 24




                       The FTC’s Enforcement Action Against Nice-Pak

         60.   On May 18, 2015, the Federal Trade Commission (the “FTC”) announced that it

entered into a consent order with Nice-Pak in connection with Nice-Pak’s labeling of its Flushable

Wipes.

         61.   The consent order stemmed from allegations that defendant Nice-Pak made

misleading representations in its advertising and marketing of its Flushable Wipes, including CVS

Flushable Wipes. According to the consent order and associated documents, Nice-Pak lacked

adequate substantiation for the claim that its Flushable Wipes are safe for household plumbing,

household septic systems, and public sewer systems. According to the FTC’s complaint, Nice-Pak

violated the FTC Act by misrepresenting that its Flushable Wipes: (1) are safe for sewer systems, (2)

are safe for septic systems; (3) break apart shortly after being flushed, and (4) are safe to flush.

         62.   Specifically, the FTC’s complaint alleges that “[b]ecause of their composition, non-

woven fabrics do not break down in water in a reasonably short amount of time. As a result, products

made from them can clog household plumbing systems, household septic systems, public sewer

systems, and sewage treatment plant systems after being flushed.” 68 The complaint also charges that

the materials Nice-Pak disseminated to its customers “did not accurately reflect real-world

conditions Nice-Pak Wipes would encounter after being flushed (i.e., conditions that exist in




67
    USA Today, Kirsti Marohn, Wipes in the pipes snarling sewers (July 16, 2013), available at:
http://www.usatoday.com/story/news/nation/2013/07/16/wipes-pollution/2522919/ (last visited Oct.
29, 2020).
68
    In the Matter of Nice-Pak Products, Inc., File No. 132-3272, at 1, available at
https://www.ftc.gov/system/files/documents/cases/150518nice-pakcmpt.pdf (last visited Oct. 25,
2020).

                                                - 23 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 25 of 37 PageID #: 25




household toilets, plumbing, or septic systems, or in public sewer systems or public wastewater

treatment facilities).” 69 The complaint further asserts that Nice-Pak:

           alone or in concert with others [Nice-Pak] developed unsubstantiated flushability
           claims for use by its trade customers based on this purported substantiation. Through
           these means, [Nice-Pak] provided trade customers with the means and
           instrumentalities to deceive consumers by disseminating these unsubstantiated
           flushability claims in marketing . . . Nice-Pak Wipes under private labels, such as . . .
           CVS’s Flushable Cleansings Wipes. 70

           63.     The proposed consent order prohibited Nice-Pak from making any representation that

its Flushable Wipes: (1) are safe for sewer systems, (2) are safe for septic systems, (3) break apart

shortly after flushing, (4) will not clog household plumbing systems, (4) will not clog household

septic systems, (5) are safe for plumbing, (6) are safe to flush, (7) dissolve or disperse when

interacting with water, or (8) are flushable, unless the representation is based on “competent and

reliable evidence,” including “tests, analyses, research, studies, or other evidence based on the

expertise of professionals in the relevant area, that have been conducted and evaluated in an

objective manner by qualified persons, using procedures generally accepted in the profession to yield

accurate and reliable results.” 71

           64.     The consent order required Nice-Pak to demonstrate that its Flushable Wipes

“disperse[] in a sufficiently short amount of time after flushing to avoid clogging, or other

operational problems in, household and municipal sewage lines, septic systems, and other standard

wastewater equipment.” The term “flushable,” according to the consent order, means that the

flushable product “disperses in a sufficiently short amount of time after flushing to avoid clogging,

69
     Id. at 2.
70
     Id.
71
    Agreement Containing Consent Order, In the Matter of Nice-Pak Products, Inc., File No. 132-
3272, at 3, available at https://www.ftc.gov/system/files/documents/cases/150518nice-pakorder.pdf
(last visited Oct. 25, 2020).

                                                    - 24 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 26 of 37 PageID #: 26




or other operational problems in, household and municipal sewage lines, septic systems, and other

standard wastewater equipment” and that testing to substantiate the use of the term flushable on a

products must “substantially replicate the physical conditions of the environment in which the

Covered Product is claimed, directly or indirectly, expressly or by implication, to be properly

disposed of; or, if no specific environment is claimed, then in all environments in which the product

will likely be disposed of.” 72

                 FACTUAL ALLEGATIONS RELATED TO THE PLAINTIFF

           65.   Plaintiff purchased CVS Flushable Wipes in and around Jericho, New York,

beginning in at least 2012, if not earlier. He made the majority of his purchases at a CVS Pharmacy

location in Jericho.

           66.   Plaintiff sustained monetary damages associated with paying more money per wipe

for CVS Flushable Wipes.

           67.   Plaintiff also sustained damages resulting from a clog in his home caused by the

directed use of CVS Flushable Wipes.

           68.   Specifically, after flushing CVS Flushable Wipes down his home toilets as directed

by the products’ packaging, Plaintiff experienced plumbing issues, including the clogging of his

home plumbing. In particular, Plaintiff’s home plumbing system backed up in March 2020, and

Plaintiff had to employ the help of professional plumbers to remove the clog, who confirmed that

CVS Flushable Wipes caused the damage. At no point did Plaintiff flush any products down his

toilets other than human waste, toilet paper, and the CVS Flushable Wipes.

           69.   In addition to the costs of removing the clog caused by CVS Flushable Wipes,

Plaintiff also sustained damage from the resulting flooding, which necessitated significant additional


72
     Id.

                                                - 25 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 27 of 37 PageID #: 27




construction work to repair and required Plaintiff to hire contractors to remove the flooring of

multiple rooms that had been damaged by the flooding.

       70.     This experience indicated to Plaintiff that Flushable Wipes were not in fact flushable.

       71.     Plaintiff stopped purchasing the CVS Flushable Wipes.

       72.     Prior to purchasing CVS Flushable Wipes, Plaintiff saw the label on the products,

which represented that the wipes were “flushable.”

       73.     Plaintiff purchased the CVS Flushable Wipes because they were labeled as

“flushable” and were advertised as safe to flush down toilets. Plaintiff would not have purchased the

wipes had they not been labeled as such.

       74.     Plaintiff paid more for the CVS Flushable Wipes than he would have absent the false

and misleading information. Plaintiff and members of the Class paid more for Defendants’ flushable

wipes than they otherwise would have had they not been misled by the false and misleading labeling

and advertisements and misrepresentations complained of herein.

       75.     Plaintiff was unaware that Defendants’ flushable wipe products would cause harm to

their home plumbing when flushed.

       76.     Plaintiff and members of the Class would not have purchased Defendants’ Flushable

Wipes at the prices they did, or would not have purchased Flushable Wipes at all, absent

Defendants’ false and misleading misrepresentations.

       77.     For these reasons, Defendants’ Flushable Wipes were and are worth less than what

Plaintiff and members of the Class paid for them.

       78.     Plaintiff and members of the Class were induced to, and did, purchase CVS Flushable

Wipes based on the false statements and misrepresentations described herein.




                                               - 26 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 28 of 37 PageID #: 28




       79.     Plaintiff and members of the Class lost money as a result of Defendants’ deception in

that they did not receive what they paid for.

                   PLAINTIFF’S EXPERIENCE IS REPRESENTATIVE
                        OF THE EXPERIENCE OF THE CLASS

       80.     Plaintiff and members of the Class experienced plumbing and sewer problems after

flushing Flushable Wipes down home toilets. Because of these issues, Plaintiff and members of the

Class could not flush Flushable Wipes down toilets as directed by their packaging without suffering

harm to their property.

       81.     Defendant CVS denies that Flushable Wipes cause any harm to plumbing or sewer or

septic systems and continue to represent that Flushable Wipes are able to be flushed without any

adverse consequences.

       82.     The aforementioned problems described by the public evince prevalent and ongoing

problems experienced by purchasers of Flushable Wipes, including Plaintiff and the Class members.

CVS’s misleading marketing and advertising of CVS Flushable Wipes cause similar problems,

which, upon information and belief, were apparent and are known to CVS.

       83.     The additional product attribute of “flushability” sets the product apart from non-

flushable wipes and has its own inherent value. Additionally, although Flushable Wipes may be

used and disposed of in the garbage, like non-flushable wipes, Defendants market and sell flushable

wipes at a higher cost than comparable, non-flushable wipes. For example, a CVS/pharmacy®

Brand Flushable Moist Wipes Refill costs $0.7.1 per wipe, whereas comparable CVS/pharmacy®

brand wipes products that are not labeled as flushable sell in the range of $0.04 to $0.05 per wipe.

Because the CVS Flushable Wipes are not actually flushable, consumers are overcharged for the

product.




                                                - 27 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 29 of 37 PageID #: 29




       84.     Rather than properly labeling or including a sufficient warning on flushable wipes

packaging, Defendant CVS has ignored complaints surrounding Flushable Wipes, thereby causing

injury or damage to Plaintiff and members of the Class while providing themselves with additional

and unjust financial gain.

                               CLASS ACTION ALLEGATIONS

       85.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(a), (b)(2),

and (b)(3) individually and as a class action on behalf of the following proposed classes:

       New York CVS Class: All persons and entities who purchased CVS Flushable
       Wipes in the State of New York from 2012 to the present.

       National CVS Class: All persons and entities who purchased CVS Flushable Wipes
       in the United States from 2012 to the present.

       86.     Upon completion of discovery with respect to the scope of the Class, Plaintiff

reserves the right to amend the Class definition. Excluded from the Class are Defendants, their

parents, subsidiaries, and affiliates, directors and officers, and members of their immediate families.

Also excluded from the Class are the Court, the Court’s spouse, all persons within the third degree of

relationship to the Court and its spouse, and the spouses of all such persons.

       87.     Numerosity: The Class is so numerous that joinder of all individual members is

impracticable. While the exact number and identities of members of the Class are unknown to

Plaintiff at this time and can only be ascertained through appropriate discovery, upon information

and belief, Plaintiff alleges that the Class is comprised of thousands of individual members

geographically disbursed throughout the United States. The number of Class members and their

geographical disbursement renders joinder of all individual members impracticable if not impossible.

       88.     Commonality: There are questions of fact and law common to members of the Class

that predominate over any questions affecting solely individual members including, inter alia, the

following:
                                                - 28 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 30 of 37 PageID #: 30




              (a)     whether Defendants’ Flushable Wipes are flushable;

              (b)     whether Defendants’ Flushable Wipes are safe for sewer and septic systems;

              (c)     what “flushable” means to the reasonable consumer;

              (d)     whether Defendants misrepresented the effect of flushing Flushable Wipes on

plumbing and sewers, and otherwise mislabeled Flushable Wipes so as to have the consumer believe

that the flushable wipes would not cause harm to home plumbing and sewers;

              (e)     whether the actions and activities of Defendants violated provisions of New

York General Business Law §§349 and 350;

              (f)     whether Defendants’ business practices violate New York law, for which

Plaintiff and members of the Class may recover damages;

              (g)     whether Defendants knew or should have known that the labeling on flushable

wipes was false when issued;

              (h)     whether Defendants misled consumers into believing that the flushable wipes

were able to be flushed without adverse effects on plumbing and sewer systems;

              (i)     whether Defendants breached their warranties to consumers concerning the

flushable wipes;

              (j)     whether Plaintiff and members of the Class are entitled to statutory relief;

              (k)     whether Plaintiff and members of the Class are entitled to punitive relief;

              (l)     whether Plaintiff and members of the Class are entitled to compensatory

relief; and

              (m)     whether Plaintiff and members of the Class have sustained damages, and, if

so, what is the proper measure of damages.




                                              - 29 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 31 of 37 PageID #: 31




       89.     Typicality: Plaintiff’s claims are typical of the members of the Class they seek to

represent. Plaintiff and all other members of the Class sustained damages arising out of Defendants’

common course of conduct as complained herein. The losses of each member of the Class were

caused directly by Defendants’ wrongful conduct alleged herein. The amount of money at issue is

such that proceeding by way of class action is the only economical and sensible manner in which to

vindicate the injuries sustained by Plaintiff and members of the Class.

       90.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class.

Plaintiff’s claims are coextensive with, and not antagonistic to, the claims of the other members of

the Class. Plaintiff is willing and able to vigorously prosecute this action on behalf of the Class, and

Plaintiff has retained competent counsel experienced in litigation of this nature.

       91.     Plaintiff brings this action under Rule 23(b)(3) because common questions of law and

fact predominate over questions of law and fact affecting individual members of the Class. Indeed,

the predominant issue in this action is whether Defendants mislabeled and falsely advertised their

Flushable Wipes and whether that mislabeling and false advertising caused damages to Plaintiff and

the members of the Class. In addition, the expense of litigating each Class member’s claim

individually would be so cost prohibitive as to deny Class members a viable remedy. Certification

under Rule 23(b)(3) is appropriate because a class action is superior to the other available methods

for the fair and efficient adjudication of this action, and Plaintiff envisions no unusual difficulty in

the management of this action as a class action.

       92.     In addition, the Class may also be certified under Rule 23(b)(2) because:

               (a)     the prosecution of separate actions by individual Class members would create

a risk of inconsistent or varying adjudication with respect to individual Class members that would

establish incompatible standards of conduct for Defendants;


                                                 - 30 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 32 of 37 PageID #: 32




                (b)      the prosecution of separate actions by individual Class members would create

a risk of adjudications with respect to them that would, as a practical matter, be dispositive of the

interests of other Class members not parties to the adjudications, or substantially impair or impede

their ability to protect their interests; and/or

                (c)      Defendants have acted or refused to act on grounds generally applicable to the

Class, thereby making appropriate final declaratory and/or injunctive relief with respect to the

members of the Class as a whole.

        93.     The undersigned counsel for Plaintiff and the Class request that the Court appoint

them to serve as Class counsel; first on an interim basis and then on a permanent basis pursuant to

Federal Rule of Civil Procedure 23(g). Undersigned counsel will fairly and adequately represent the

interests of the Class, have identified or investigated the Class’ potential claims, are experienced in

handling class actions, other complex litigation, and consumer claims of the type asserted in the

action, know the applicable law, will commit sufficient resources to represent the Class, and are best

able to represent the Class.

                                               COUNT I

                                    Negligent Misrepresentation

        94.     Plaintiff repeats and realleges the allegations contained in all preceding paragraphs as

if fully set forth herein.

        95.     Defendants misrepresented and continue to misrepresent the effects flushing

Flushable Wipes down toilets has on plumbing and sewer systems to Plaintiff and the Class.

        96.     Defendants misrepresented and continue to misrepresent their Flushable Wipes as

“flushable” and “sewer and septic safe.”

        97.     Defendants omitted and continue to omit material facts regarding the effect flushing

Flushable Wipes down toilets has on plumbing and sewer systems.
                                                   - 31 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 33 of 37 PageID #: 33




        98.     Defendants omitted and continue to omit material facts regarding their claims that

Flushable Wipes are “flushable” and “sewer and septic safe.”

        99.     Defendants owed a duty to Plaintiff and the Class to exercise reasonable care when

issuing statements or disclosures regarding the nature Flushable Wipes.

        100.    Upon information and belief, the statements or disclosures regarding the ability of

Flushable Wipes to be flushed without having adverse effects on plumbing and sewer systems were

likely to deceive or confuse Plaintiff and members of the Class.

        101.    In reliance upon Defendants’ representations that the CVS Flushable Wipes products

were flushable, Plaintiff purchased the products and flushed them down his home toilets.

        102.    The referenced claims have also influenced or are likely to influence future decisions

of consumers and the buying public. Plaintiff and the Class, by purchasing Flushable Wipes,

reasonably acted in reliance upon the truth of the representations made by Defendants.

        103.    As a direct and proximate result of the Plaintiff’s and the Class’ reliance upon the

representations made by Defendants, as described above, Plaintiff and the Class have sustained

damages and an ascertainable loss.

                                             COUNT II

                                   Breach of Express Warranty

        104.    Plaintiff repeats and realleges the allegations contained in all preceding paragraphs as

if fully set forth herein.

        105.    Beginning at an exact date unknown to Plaintiff, but at least since three years prior to

the filing date of this action, and as set forth herein, Defendants represented to the public, including

Plaintiff, on the label of their Flushable Wipes, that the product was safe to flush down the toilet.

For example, Defendants represented to the public, including Plaintiff, by their advertising,



                                                 - 32 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 34 of 37 PageID #: 34




packaging and other means, that Flushable Wipes are “sewer and septic safe.” These promises

became part of the basis of the bargain between the parties and thus constituted an express warranty.

        106.    Thereon, Defendants sold the Flushable Wipes to Plaintiff and other Class members,

who bought the Flushable Wipes indirectly or directly from Defendants.

        107.    Defendants breached the express warranty in that the goods did not, in fact, flush

without adverse consequences to home plumbing and sewer systems as set forth in detail herein. As

a result of this breach, Plaintiff and other consumers in fact did not receive goods as warranted by

Defendants.

        108.    As a proximate result of this breach of warranty by Defendants, Plaintiff and other

consumers have been damaged in an amount to be determined at trial.

                                             COUNT III

                       Violations of New York General Business Law §349

        109.    Plaintiff repeats and realleges the allegations contained in all preceding paragraphs as

if fully set forth herein.

        110.    Defendants have used and employed deceptive acts or practices in the conduct of

business, trade, or commerce in connection with the marketing, distributing, sale, and advertisement

of Flushable Wipes.

        111.    Plaintiff and the other members of the Class, unaware of Defendants’ deception,

purchased Defendants’ Flushable Wipes. Had Plaintiff and the other members of the Class known

that Defendants was deceiving them, they would not have purchased Flushable Wipes or paid the

price that they did.

        112.    By virtue of the foregoing, Defendants has violated the New York General Business

Law §349.



                                                 - 33 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 35 of 37 PageID #: 35




        113.    As a direct and proximate result of Defendants’ actions, Plaintiff and the Class have

suffered damages in an amount to be proven at trial.

                                             COUNT IV

                       Violations of New York General Business Law §350

        114.    Plaintiff repeats and realleges the allegations contained in all preceding paragraphs as

if fully set forth herein.

        115.    Defendants have used and employed false advertising in the conduct of business,

trade, or commerce in connection with their fraudulent and misleading labeling, advertising,

marketing, and sale of their Flushable Wipes.

        116.    By virtue of the foregoing, Defendants has violated the New York General Business

Law §350.

        117.    As a direct and proximate result of Defendants’ actions, Plaintiff and the Class have

suffered damages in an amount to be proven at trial.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants for himself and the Class as

follows:




                                                 - 34 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 36 of 37 PageID #: 36




       A.      An Order determining that this action is a proper class action and certifying Plaintiff

as a representative of the Class;

       B.      An Order awarding statutory, compensatory and punitive damages in favor of

Plaintiff and the other Class members against Defendants’ for violation of the New York General

Business Law §§349 and 350 and for all damages sustained as a result of Defendants’ wrongdoing,

in an amount to be proven at trial, including interest thereon;

       C.      An Order declaring Defendants’ practices to be improper, unfair, unlawful and/or

deceptive;

       D.      An Order requiring Defendant to provide refunds to Plaintiff and the Class;

       E.      A temporary, preliminary or permanent injunction: (i) ordering Defendants to make

disclosures, through corrective advertising, to inform the public of the true nature regarding the

effect on plumbing when Flushable Wipes are flushed; (ii) enjoining Defendants from selling

Flushable Wipes until the proper disclosures set forth above are issued; and (iii) ordering Defendants

to waive or reimburse any fees to be incurred by consumers in connection with plumbing services

needed to repair plumbing systems;

       F.      Disgorgement and restitution;

       G.      An Order awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

       H.      Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

DATED: November 11, 2020                       ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               SAMUEL H. RUDMAN
                                               MARK S. REICH
                                               VINCENT M. SERRA
                                                - 35 -
Case 2:20-cv-05483-LDH-ST Document 1 Filed 11/11/20 Page 37 of 37 PageID #: 37




                                                      Mark S. Reich
                                                     MARK S. REICH

                                    58 South Service Road, Suite 200
                                    Melville, NY 11747
                                    Telephone: 631/367-7100
                                    631/367-1173 (fax)
                                    srudman@rgrdlaw.com
                                    mreich@rgrdlaw.com
                                    vserra@rgrdlaw.com

                                    Attorneys for Plaintiff




                                    - 36 -
